DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6, filed 3/29/2021, with respect to claims 1, 3-16 and 18, have been fully considered and are persuasive. As such, the previous rejection of claims 1, 3-16 and 18 has been withdrawn.

Allowable Subject Matter
Claims 1, 3-16 and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject
Upon further consideration and in response to the applicant’s arguments, as noted above, the Examiner agree that the specific teachings of claim 1, i.e., “the system accelerator die is configured, to buffer data between a hard drive and the processor die,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 3-6 depend, either directly or indirectly, from claim 1 and are therefore allowed for at least the same reasons.

the system accelerator die is configured, to buffer data between a hard drive and the processor die,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 8-11 depend, either directly or indirectly, from claim 7 and are therefore allowed for at least the same reasons.
The specific teaching of claim 12, i.e. “the system accelerator die is configured, to buffer data between a hard drive and the processor die,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record.
*Claims 13-16 and 18 depend, either directly or indirectly, from claim 12 and are therefore allowed for at least the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 

/RASHEN E MORRISON/			    	/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841